 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 392 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2004 
Ms. Woolsey (for herself, Mr. Conyers, Mr. Emanuel, Mr. Farr, Mr. Grijalva, Mr. Hinchey, Mr. Hoeffel, Ms. Jackson-Lee of Texas, Ms. Kilpatrick, Ms. Lee, Mr. Markey, Mr. McDermott, Mr. Owens, Ms. Baldwin, Mr. Sanders, Ms. Solis, Mr. Payne, Mr. Olver, Ms. Carson of Indiana, Ms. McCarthy of Missouri, and Ms. McCollum) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Calling for the adoption of a Sensible, Multilateral American Response to Terrorism (SMART) security platform for the 21st century. 
  
Whereas the procurement or development of weapons of mass destruction, acts of terrorism, abusive governmental regimes, and global instability represent urgent threats to peace and security in the 21st century; 
Whereas such threats are fueled in large part by poverty, disease, and resource scarcity; 
Whereas the reliance of the United States on unilateral military force and a radical new policy of preemptive war undermine international law and contribute to anti-American sentiment; 
Whereas United States foreign and domestic policies and budget priorities should promote global peace, stability, and security through a balance between diplomatic, information, military, and economic instruments of power; 
Whereas the July 2003 report, American Security Policy: Challenge, Opportunity, Commitment, of the National Security Advisory Group, chaired by former Secretary of Defense William J. Perry, calls for greater use of international diplomacy to address crises, an end to the pursuit of new nuclear weapons, and a renunciation of the doctrine of preemptive war, and states clearly: The United States needs the clear articulation of a security strategy for these dangerous times, and it needs better strategies designed to serve that strategy.; 
Whereas a Sensible, Multilateral American Response to Terrorism (SMART) security platform for the 21st century embraces international law and cooperation, reduces the proliferation of weapons, demonstrates respect for human rights, promotes democracy and sustainable development, and addresses emerging threats early and effectively before they reach crisis levels; and 
Whereas to effectively implement such a response to terrorism, the United States needs a SMART security platform for the 21st century that— 
(1)prevents future acts of terrorism by strengthening international institutions and respect for the rule of law;  
(2)reduces the threat and stops the spread of weapons of mass destruction and reduces the proliferation of conventional weapons;  
(3)addresses root causes of terrorism and violent conflict in the Middle East and other regions; 
(4)shifts United States budget priorities to fulfill unmet security needs; and 
(5)pursues to the fullest extent alternatives to war: Now, therefore, be it 
 
That  
Congress calls for the adoption of a Sensible, Multilateral American Response to Terrorism (SMART) security platform for the 21st century that— 
(1)prevents future acts of terrorism by strengthening international institutions and respect for the rule of law by— 
(A)working with the United Nations, and specifically the United Nations Security Council Counter Terrorism Committee, the North Atlantic Treaty Organization, and other international institutions to root out terrorist networks and strengthen international law;  
(B)strengthening intelligence and law enforcement cooperation, while respecting human and civil rights, aimed at tracking, arresting, and bringing to justice individuals involved in terrorist acts; 
(C)leading international efforts to cut off financing for terrorist organizations; and 
(D)actively supporting and strengthening international conventions to reduce the threat of terrorism, including more than two dozen United Nations conventions on terrorism;  
(2)reduces the threat and stops the spread of weapons of mass destruction and reduces proliferation of conventional weapons by— 
(A)maintaining adherence to and support for existing nonproliferation treaties, including the Chemical Weapons Convention (entered into force with respect to the United States in 1997), the Biological Weapons Convention (entered into force with respect to the United States in 1975), the Comprehensive Test Ban Treaty (signed by the United States in 1996), and the Nuclear Non-Proliferation Treaty (entered into force with respect to the United States in 1970); 
(B)setting an example for the rest of the world by renouncing the first use of nuclear weapons, the development of new nuclear weapons, and the testing of nuclear weapons;  
(C)providing adequate funding for the Cooperative Threat Reduction program to work with the Russian Federation and the states of the former Soviet Union to dismantle nuclear warheads, reduce nuclear stockpiles, and secure nuclear weapons and materials in Russia and those states; 
(D)replicating the Cooperative Threat Reduction program in other regions and pursuing diplomacy, enhanced inspection regimes, and regional security arrangements to reduce proliferation; and 
(E)enhancing arms exports controls for conventional weapons, including restricting the sale and transfer of weapons to governmental regimes involved in human rights abuses and to regions of conflict;  
(3)addresses root causes of terrorism and violent conflict in the Middle East and other regions by— 
(A)increasing development aid to the poorest countries and integrating peace-building and conflict prevention into development programs; 
(B)working with the international community to address the growing problem of resource scarcity; 
(C)supporting programs that promote sustainable development, democracy-building, human rights education, conflict resolution, the strengthening of civil society in the developing world, and educational opportunities for women and girls; 
(D)engaging actively with the international community to peacefully resolve the Israeli-Palestinian conflict; and 
(E)engaging United Nations partners, the humanitarian community, and United States allies in all international and civilian-led reconstruction and political transition processes, recognizing the need for continued efforts that will ultimately hand democratic power to the people of Afghanistan and Iraq; 
(4)shifts United States budget priorities to fulfill unmet security needs by— 
(A)creating a more effective national security strategy focused on multilateralism, nonproliferation, diplomacy, and conflict prevention; 
(B)ceasing to pay for outdated Cold War-era weapons systems; 
(C)reducing dependence on foreign oil and promoting long-term energy security through greater investment in sustainable and renewable alternatives; and 
(D)providing adequate peacekeeping, reconstruction, and development funding in troubled countries and regions to secure long-term peace and stability; and 
(5)pursues to the fullest extent alternatives to war by— 
(A)increasing United States and international capacities for the prevention of armed conflict, including more effective conflict assessment and early warning systems, multilateral rapid response mechanisms, human rights monitoring, civilian policing, and effective justice systems; 
(B)strengthening United States diplomacy and international and regional institutions, such as the United Nations and the Organization for Security and Cooperation in Europe, to prevent and resolve violent conflict; and 
(C)supporting civil society programs as a critical component in the prevention and resolution of violent conflict.  
 
